PER CURIAM:
Keith Alan Watson seeks to appeal the district court’s order dismissing for lack of jurisdiction Watson’s motion filed under Fed.R.Civ.P. 60(b), but characterized by the district court as a successive 28 U.S.C. § 2255 (2000) motion. This court previously has reviewed the district court’s dismissal of this order in its review of Watson’s appeal from the district court’s dismissal of the underlying § 2555 motion. See United States v. Watson, 149 Fed.Appx. 134 (4th Cir.2005) (unpublished). Accordingly, we deny a certificate of appealability because Watson has not made a substantial showing of the denial of a constitutional right, and we dismiss this appeal as duplicative. See 28 U.S.C. § 2253(c) (2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED